UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-22754 Morgan Creek Series Trust (Exact name of registrant as specified in charter) 301 West Barbee Chapel Road, Suite 200, Chapel Hill, NC 27517 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Mark Vannoy Morgan Creek Capital Management, LLC 301 West Barbee Chapel Road Chapel Hill, North Carolina 27517 Registrant’s telephone number, including area code:(919) 933-4004 Date of fiscal year end:March 31 Date of reporting period:September 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Report to Stockholders. Morgan Creek Tactical Allocation Fund (A Series of Morgan Creek Trust) Contents Letter to Investors 1 Investments Concentration Summary 4 Schedule of Investments 5 Statement of Assets and Liabilities 7 Statement of Operations 8 Statement of Changes in Net Assets 9 Financial Highlights 10 Notes to Financial Statements 12 Fund Expenses 18 Other Information (Unaudited) 19 Morgan Creek Tactical Allocation Fund Letter to Investors Dear Shareholder We are excited to provide the inaugural semi-annual Shareholder Letter for the Morgan Creek Tactical Allocation Fund (the “Fund”). The Fund was launched on August 15, 2013 in an effort to provide investors with a vehicle to gain access to Morgan Creek’s investment capabilities and differentiated market views. As advisor to the fund, our decades of portfolio construction and investment experience that integrate traditional assets, hedge funds and private investment strategies enable us to create a Fund that we believe is truly global, well-balanced and appropriately hedged, with an objective of producing long-term investment returns and income. There have been many fundamental changes to the investment landscape in recent years; the investment opportunity set has expanded rapidly as new geographies and markets have developed, volatility has increased due to the increasing impact of government and Central Bank interventions and investment cycles have shortened as the speed at which investment capital moves around the globe has increased. In our view, these changes demand a new approach to investment management, something beyond the traditional balanced portfolio strategy of stocks/bonds/cash. In this new investment regime, we believe that portfolios will benefit from broad global exposure, active, tactical management and disciplined hedging in order to mitigate the impact of higher volatility and generate more stable returns over time. The Fund was designed and created specifically to address these challenges and potentially provide investors with access to investment opportunities on a global basis with a focus on wealth preservation and capital appreciation. Going forward, these semi-annual letters will offer a review of the most recent period in the capital markets, give some analysis of the activities that drove investment performance during the trailing six months and provide our insights on the investment opportunities that we have built into the portfolio as well as those that we see on the horizon. For the brief reporting period August 15, 2013 through September 30, 2013, the Fund’s return was 2.3%, slightly outperforming its benchmark by 10 basis points (70% MSCI All Country World Index/30% Barclays Aggregate Bond Index). The largest contributor to performance in this period, approximately 2.9%, came from the Fund’s thematic exposure of its Alternatives Network category, with exposures to Japan Reflation, European Recovery and Emerging and Frontier Markets also accretive. The largest detractors to performance during the period were thematic exposures to Energy &Natural Resources and Hedges at a combined 0.7%. Coming into 2013, we judged the general investment environment as pretty balanced where the tug-of-war between the yellow lights of high valuations and slowing growth were countered by the green lights of abundant global Central Bank liquidity. We were focused on the difference between good decisions and good outcomes. We thought that buying assets at challenging valuations and low growth was not necessarily a good decision, although an investor could have a good outcome if multiples continued to expand. We noted that within an overall neutral posture, there were places to be positive, overweight, and even outright long and our list of those opportunities included Japan, Peripheral Europe, the Global Titans that sell into Emerging and the Frontier Markets. Despite the fact that we are observing that market cycles continue to get shorter, we are not focused on prognosticating what might occur over short-term periods as we feel there are too many uncertainties and external variables that can impact markets over a period of weeks or months. Our primary views focus on the longer periods of time where fundamentals and valuations will drive returns, rather than trying to forecast every Central Bank move or market reaction to the release of some piece of economic information. Perhaps the most interesting element of the investing environment today is the continued media obsession and relentless singular focus on the U.S. stock market despite that market not generating the best returns during the quarter, or the CYTD. While the S&P 500 returns are certainly strong, and well above average and consensus expectations coming into the year, those returns pale in comparison to a number of other markets we will discuss below. Interestingly, domestic equity returns have been dominated by the small, the junky and the unprofitable, as the small and micro-cap indices have outpaced the large-cap markets. Further, a recent research report showed how the companies with the largest losses were outperforming those with the greatest profits, similar to 2000 and 2007. Further still, the list of the most heavily-shorted names in the index is up more than double the market, despite those companies historically returning much less than the market. 1 Morgan Creek Tactical Allocation Fund Letter to Investors (continued) Looking around the global equity markets, we see that many of the regions we felt strongly about at the beginning of the year (Japan, Europe, Emerging and Frontier Markets) performed very well during the period and produced returns that were, in many cases, multiples of the returns to U.S. equities For example, we came into the year with a very positive, and contrarian, view on Japan, as we believed that Abenomics would take hold and the concerted efforts of the government and the Bank of Japan would produce meaningful change and rising equity prices. That confidence was rewarded, as Japan has been the best performing developed market this year and surged nearly twice as much as the U.S. market. We also believed that Peripheral Europe, specifically, Greece, Spain and Italy, had reached an inflection point and we were likely to see some outstanding returns from the region. Emerging Markets had a very challenging year in the first half and have begun to recover strongly after the surprise decision by the Fed not to taper their bond purchases. Frontier Markets, on the other hand continued to rise smartly as the demographic dividends of higher growth continued to accrue to investors. An important strategic point to keep in mind with respect to international investments is that with the commencement of the Global Currency Wars, currency returns will make up a larger component of returns for U.S. investors as much of the gains in Japan and Europe, and the losses in Emerging Markets, were driven by appreciation and depreciation of those currencies against the Dollar. Global Fixed Income markets produced lackluster results and we think this trend will continue for many years as the lack of growth in the developed world and the need for deleveraging will combine to make life difficult for investors who have large weightings in bonds and who are convinced that the yields and returns of the past decade will be repeated going forward. There is one scenario where we believe bonds will produce strong returns and that is an environment where Europe and the U.S. slip into a decade-long deflationary spiral and equities will produce negative returns and the preservation of capital provided by high quality government bonds will look good by comparison. We feel if global rates were to continue down toward the 1% level, like occurred in Japan over past two decades, investors might even make some meaningful capital gains from long duration bonds. Other than playing a role as a deflation hedge, we are hard pressed to find a reason to own Traditional Fixed Income in the current environment and tend to favor Absolute Return strategies which have similar diversification benefits, but have a positive correlation to interest rates. While it was a trying quarter for alternative strategies, as volatility chewed up Macro and CTA managers and the zero interest rate environment put downward pressure on arbitrage and relative value strategies, we see brighter skies ahead. There appear to be emerging signs that we believe point to much better absolute and relative returns for alternative strategies in the quarters ahead, but time will tell how long we must wait for the current anomalous period to pass away. Depending on your investment perspective, the recent period was like one side, or the other, of Halloween. For equity investors in peripheral Europe, it was full of Treats as everything lined up perfectly to generate some of the best returns in recent memory, while bond investors might describe the period as full of Tricks, as nothing seemed to work. The intra-quarter volatility, which has become more prevalent in the post-QE realm, has accelerated as ever-decreasing movements to the downside are eliciting greater responses from the global Central Bankers. There seems to be a declining level of tolerance for negative market momentum and since the Pavlovian response of investors is to Buy-the-Dip when Ben Bernanke, Mario Draghi or Kurodo-san rings the dinner bell has become so pronounced, we have seen a relatively steady upward march in global equity prices since the announcement of the LTRO programs in Europe, QE III in the U.S. and the Abenomics in Japan. Given the recent past, we feel an investor could easily be lulled into a false sense of security at this point and abandon a diversified portfolio approach, a value discipline or strategic plan of active rebalancing in favor of a more traditional long equity dominated portfolio. That approach clearly would have produced outstanding results this year, or for the last few years for that matter, but may not generate the same type of returns going forward. An important point that gets lost in the discussion about the past few years is that while it is true that a diversified/hedged approach has produced inferior returns to a long-biased approach in recent years, when one includes the superior performance of the diversified model during the Global Financial Crisis, the strategies yield similar results over the whole period. If we look at longer periods, the 2 Morgan Creek Tactical Allocation Fund Letter to Investors (continued) diversified/hedged approach has generated superior returns, which is perhaps best illustrated by the recently reported Endowment returns for the fiscal year ended June 30th. The top schools generated between 9% and 11% compound annual returns for the past decade versus 8.1% for the S&P 500, 4.5% for the Barclays Aggregate and 7% for a 70/30 Stock/Bond portfolio. While the difference may appear small at 2% to 4%, using the average of 3% over the ten-year period yields 32% greater wealth for the Diversified Portfolio versus the Traditional Portfolio. Current asset class forecasts for the next several years, produced by the leading investment houses, are not pretty. U.S. equities are likely to generate little real return, international equities may generate a 2% real return, emerging markets equities may produce a 4% real return and bonds will struggle to break even on a real basis. Those numbers place the current investing environment as the second worst in three decades, surpassed only by summer 2007. “History doesn’t repeat, but it rhymes”, so said Mark Twain, therefore, we believe that some level of overall caution is warranted. However, as investors we must remain focused on searching for assets that we believe are undervalued, have some margin of safety and the opportunity for growth and tactically allocate the Fund assets toward those best ideas. The Morgan Creek Tactical Allocation Fund was created to potentially provide investors with a disciplined, strategic approach that seeks to generate long-term returns and we look forward to working with you in the years ahead to meet the challenges, and capitalize on the opportunities, in an ever changing global investing landscape. Important Disclosures Investors should carefully consider the investment objectives, risks, charges and expenses of the Morgan Creek Tactical Allocation Fund. This and other important information about the Fund is contained in the prospectus, which can be obtained at www.morgancreekfunds.com or by calling 855-623-8637. The prospectus should be read carefully before investing. The Morgan Creek Tactical Allocation Fund is distributed by Northern Lights Distributors, LLC member FINRA. Morgan Creek Capital Management, LLC and Northern Lights Distributors, LLC are unaffiliated. Fund Risk disclosure: Mutual Funds involve risk including the possible loss of principal. In general, the price of a fixed income security falls when interest rates rise. Investments in convertible securities subject the Fund to the risks associated with both fixed-income securities and common stocks. There is a risk that issuers and counterparties will not make payments on securities and other investments held by the Fund, resulting in losses to the Fund. Certain transactions of the Fund, such as investment in derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Securities of distressed companies are speculative in nature and are subject to greater levels of issuer, credit, and liquidity risk. Investments in private investment funds may be more illiquid than securities issued by other funds. The value of the Fund’s investment in short-term interest-bearing investments will vary from day-to-day, depending on short-term interest rates. Foreign common stocks and currency strategies will subject the Fund to currency trading risks that include market risk, credit risk and country risk. Investments in foreign securities could subject the Fund to greater risks including, currency fluctuation, economic conditions, and different governmental and accounting standards. Mutual funds, closed-end funds and ETFs are subject to investment advisory and other expenses, which will be indirectly paid by the Fund. As a result, the cost of investing in the Fund will be higher than the cost of investing directly in other investment companies and may be higher than other mutual funds that invest directly in stocks and bonds. Options and futures transactions involve risks. Price fluctuations, transaction costs, and limited liquidity of futures and options contracts may impact correlation with changes in the value of the underlying security, potentially reducing the return of the Fund. 3 Morgan Creek Tactical Allocation Fund Investments Concentration Summary September 30, 2013 (Unaudited) Ten Largest Long Position Equity Holdings At September 30, 2013 Percent of Net Assets Holdings by Industry % of Long Common Stocks 1. Twenty-First Century Fox, Inc. 2.1% Media 2. Time Warner, Inc. 2.0% IT Services 3. Valeant Pharmaceuticals International, Inc. 2.0% Internet & Catalog Retail 4. FleetCor Technologies, Inc. 2.0% Internet Software & Services 5. Qihoo 360 Technology Co., Ltd. 2.0% Commercial Banks 6. Amazon.com, Inc. 2.0% Oil, Gas & Consumable Fuels 7. Charter Communications, Inc. 2.0% Hotels, Restaurants & Leisure 8. WR Grace & Co. 2.0% Pharmaceuticals 9. Toyota Motor Corp. 2.0% Airlines Visa, Inc. 2.0% Chemicals Total 20.1% Automobiles Aerospace & Defense Machinery Textiles, Apparel & Luxury Goods Insurance Household Durables Capital Markets Communications Equipment Metals & Mining Holdings by Sector % of Long Common Stocks See accompanying notes to financial statements. 4 Morgan Creek Tactical Allocation Fund Schedule of Investments September 30, 2013 (Unaudited) Shares Value ($) Long Positions 97.3% Common Stocks 55.4% Consumer Discretionary 24.6% Automobiles 2.0% Toyota Motor Corp. (ADR) Hotels, Restaurants & Leisure 2.1% Las Vegas Sands Corp. Melco Crown Entertainment Ltd. (ADR)* 89,219 Household Durables 1.0% Panasonic Corp. (ADR) Internet & Catalog Retail 5.8% Amazon.com, Inc.* priceline.com, Inc.* Vipshop Holdings Ltd. (ADR)* 158,699 Media 11.8% CBS Corp. Class B Charter Communications, Inc. Class A* Liberty Global PLC Class A* Liberty Media Corp. Class A* Time Warner, Inc. Twenty-First Century Fox, Inc. Class A 171,855 Textiles, Apparel & Luxury Goods 1.9% Carter’s, Inc. Energy 3.3% Oil, Gas & Consumable Fuels 3.3% Alpha Natural Resources, Inc.* Arch Coal, Inc. Cabot Oil & Gas Corp. Cheniere Energy, Inc.* EQT Corp. Peabody Energy Corp. 35,362 Financials 6.6% Capital Markets 0.9% Nomura Holdings, Inc. (ADR) Commercial Banks 3.8% Mitsubishi UFJ Financial Group, Inc. (ADR) Commercial Banks (Continued) Mizuho Financial Group, Inc. (ADR) Sumitomo Mitsui Financial Group, Inc. (ADR) 160,282 Insurance 1.9% American International Group, Inc. Health Care 2.0% Pharmaceuticals 2.0% Valeant Pharmaceuticals International, Inc.* Industrials 5.9% Aerospace & Defense 2.0% TransDigm Group, Inc. Airlines 2.0% Delta Air Lines, Inc. United Continental Holdings, Inc.* 76,192 Machinery 1.9% Colfax Corp.* Information Technology 10.6% Communications Equipment 0.9% QUALCOMM, Inc. Internet Software & Services 3.8% Google, Inc. Class A Qihoo 360 Technology Co., Ltd. (ADR)* 166,234 IT Services 5.9% FleetCor Technologies, Inc.* Mastercard, Inc. Class A Visa, Inc. Class A 163,008 Materials 2.4% Chemicals 2.0% WR Grace & Co.* Metals & Mining 0.4% Gerdau SA (ADR) 5,100 38,046 Total Common Stocks (Cost $4,400,482) See accompanying notes to financial statements. 5 Morgan Creek Tactical Allocation Fund Schedule of Investments (continued) September 30, 2013 (Unaudited) Shares Value($) Closed-End Investment Company 1.9% Morgan Stanley China A Share Fund (Cost $151,997) Exchange-Traded Funds 28.0% iShares 20+ Year Treasury Bond iShares China Large-Cap Fund iShares Europe Fund iShares MSCI Brazil Capped Fund iShares MSCI France Fund iShares MSCI Italy Capped Fund iShares MSCI Spain Capped Fund Market Vectors Oil Service Fund ProShares UltraShort Yen Fund* United States Natural Gas Fund LP* United States Oil Fund LP* WisdomTree India Earnings Fund WisdomTree Japan Hedged Equity Fund 6,830 327,362 Total Exchange-Traded Funds (Cost $2,300,691) Short-Term Investments 12.0% SSgA Prime Money Market Fund, 0.03% ** 1,008,228 1,008,228 Total Short-Term Investments (Cost $1,008,228) % of Net Assets Value ($) Total Long Positions (Cost $7,861,398)† Other Assets and Liabilities, Net Securities Sold Short ) ) Net Assets † The cost for federal income tax purposes was $7,861,398. At September 30, 2013, net unrealized appreciation for all securities based on tax cost was $292,026. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $314,557 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $22,531. Shares Value ($) Securities Sold Short 25.3% Exchange-Traded Funds 25.3% iShares MSCI ACWI Fund SPDR S&P 500 Trust 6,279 1,055,500 Total Securities Sold Short (Proceeds $2,080,480) * Non-income producing security. ** Current yield; not a coupon rate. ACWI: All Country World Index ADR: American Depository Receipt MSCI: Morgan Stanley Capital Institutional SPDR: Standard & Poor’s Depository Receipt See accompanying notes to financial statements. 6 Morgan Creek Tactical Allocation Fund Statement of Assets and Liabilities As of September 30, 2013 (Unaudited) Assets Investments, at value (cost $7,861,398) $ Deposit at broker for securities sold short Receivable for investments sold Dividends receivable Interest receivable 26 Due from Advisor Prepaid offering costs Other assets 32,659 Total Assets $
